UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6269



WILLIAM P. TROLINGER,

                                              Plaintiff - Appellant,

          versus


WILLIAM O.E. HENRY, Chief United States
Probation Officer; DAVID WONNEMAN; UNITED
STATES   PROBATION AND  PRETRIAL  SERVICES
OFFICES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-01551-WMN)


Submitted:   July 18, 2007                 Decided:   July 25, 2007


Before WILKINSON and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William P. Trolinger, Appellant Pro Se.   James A. Frederick,
GOODELL, DEVRIES, LEECH & DANN, LLP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William P. Trolinger appeals the district court’s order

denying   relief   on   his   challenge   to   the   application    of   42

U.S.C.§ 14135a (West 2005 & Supp. 2007) and the order denying in

part his motion for reconsideration.      We have reviewed the record

and find no reversible error. Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated by

the district court.     See Trolinger v. Henry, No. 1:06-cv-01551-WMN

(D. Md. Dec. 20, 2006; Jan. 31, 2007).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -